DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 12 at S84 and in FIG. 13 at S94, the “Yes” and “No” are apparently reversed from what they should be and from what is described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
[The Specification section is divided into three parts, I., II., and III., below:]
I. A substitute specification including the claims (and abstract) is required pursuant to 37 CFR 1.125(a) because the specification pages do not include page numbers as required by 37 CFR 1.52(b)(5).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
II. The preliminary amendment to the specification filed 22 July 2020 has NOT been entered because the instructions refer to page numbers which are not present in the specification.  Applicant may, if desired, incorporate the changes intended by the 22 July 2020 amendment into the substitute specification.  (The claims submitted with the 22 July 2020 preliminary amendment are the claims examined herein.  However, since these claims also do not have page numbers, the substitute specification must include a newly presented claim set, in proper form.)
III. The disclosure is objected to because of the following informalities:  i) at published paragraph [0061] "The robot I" (as seen the filed specification) should be changed to, "The robot 1"; and ii) at published paragraph [0089], "In FIG. 2, a pair of visual feature nodes (visual frames), comprised of two visual feature nodes, denote that the robot 1 captures an image using two camera sensors 230." is fully unclear since FIG. 2 apparently shows no visual feature nodes. 
Appropriate correction is required.
Claim Objections
Claims 24, 34, and 38 are objected to because of the following informalities:  i) in claim 24, line 5, “search, the map storage, for . . .” should read, “search the map storage for . . .”, without the commas, for grammatical correctness; ii) in lines 1 to 3 of claim 34, the grammar is incorrect (e.g., with two superfluous “and[s]”);  iii) in claim 34, line 4 should read “the map storage is configured to store . . . “ and line 11 should read, “the controller is configured to determine . . .” for grammatical correctness; and iv) in claim 38, line 9, “by compare the first visual frame” should apparently read, “by comparing the first visual frame” for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 to 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, “[]frame[]” is unclear from the teachings of the specification.
In this respect, from the teachings of the specification, a single “LIDAR frame” is apparently LIDAR information that is sensed at a [single] “specific position” within 360-degree ranges with respect to the robot (published paragraph [0060]), whatever that is.  The LIDAR sensor apparently senses a (singular) distance between an object (singular) and the robot, and uses this (singular) distance to generate the LIDAR frame (published paragraph [0060]).  The visual frame is described at published paragraph [0060] as including “vision information” (an image captured in a specific position).
And yet the LIDAR frame is apparently (?) described as having an “overlapped size” in FIG. 7 with respect to another frame, signifying that the LIDAR frame might be more than just LIDAR information sensed at a specific position that senses a (single) distance between the object and the robot, as the specification would otherwise imply.  This is unclear.  For example, how are each of the LIDAR frame, the visual frame, the frame nodes, and the keyframes (as used in the claims) defined, from the teachings of the specification, with reasonable certainty1?  For example, is applicant storing the (voluminous) raw LIDAR and camera (time of flight/color) data for all position in the LIDAR/camera field of view as the respective LIDAR/visual frame, or has this (raw) data perhaps been processed in undescribed ways possibly to extract features, distances to objects, etc., with the extracted features then becoming part(s) of (and defining) the respective frame(s)?  This is unclear.
Throughout the claims, “associate[d with]” is unclear in the claim context and from the teachings of the specification.  For example, how is this “associat[ion]” defined with reasonable certainty for the claim, who or what (in the claims) performs the association and in what demonstrable way, how is the association manifest in the claimed inventions, etc.  For example, if a visual frame and a new frame node are both provided in a single robot, are they associated with each other by reason of being in the same single robot?  Why or why not?
In claim 20, line 5, and in claim 27, line 5, “[a distance] between an external object . . .” is indefinite (e.g., between an external object and what?)
In claim 20, lines 8 and 9, “LIDAR branch” and “visual branch” are indefinite e.g., branches of what, and how are these branches defined with reasonable certainty?)
In claim 20, lines 9 and 10, and in claim 33, lines 5 and 6, “a backbone including two or more frame nodes” is indefinite (e.g., a backbone defined particularly how, and frame nodes defined particularly how?)
In claim 20, line 12, “[a controller configured to generate] odometry information generated . . .” is unclear or redundant (how does the controller generate odometry information generated while the robot moves, and how is this claim phrase different in meaning from the controller simply generating odometry information while the robot moves, if it is?)  In this respect, “odometry information” is unclear from the teachings of the specification which implies that this may or may not be short for “odometry constraint information” (see published paragraph [0091]), and so it is unclear whether the claimed “odometry information” is/covers the mere information on rotations, directions, and the like of wheels (see published paragraph [0095]), or if the odometry information is/covers/is limited to constraints between adjacent frame nodes, such as e12, e23, e34, and e45.2 
In claim 20, lines 13 and 14 (two occurrences), “the plurality of frame nodes” apparently has insufficient antecedent basis, since “two or more frame nodes” are previously recited, and it is unclear if “the plurality” refers to the two frame nodes, to more than two frame nodes, or to two or more frame nodes.
In claim 21, line 5, “capable of being associated with the current location of the robot” is indefinite from the teachings of the specification (e.g., associated in what particular way, capable by whom or what, etc?)
In claim 21, lines 6ff, “associate . . .” is unclear in its entirety from the teachings of the specification.  For example, how is this “associat[ion]” defined with reasonable certainty for the claim, who or what (in the claims) performs the association and in what demonstrable way, how is the association manifest in the claimed inventions, etc?  For example, if a visual frame and a searched LIDAR frame are both provided in a single robot, are they associated with each other by reason of being in the same robot?  Why or why not?
In claim 23, lines 3ff, “overlapped sizes of the one or more LiDAR frames” is indefinite from the teachings of the specification (e.g., how is an overlapped size determined from the teachings of the specification from the teachings of the specification at paragraph [0103] which are unclear?)
In claim 23, line 4, “a first LIDAR keyframe that has already been selected” is indefinite (e.g., selected already particularly how and by what in the robot?)
In claim 23, lines 5 and 6 are unclear in their entireties from the teachings of the specification, with “the associated LIDAR frame” also having insufficient antecedent basis.
In claim 24, lines 5 and 6, “capable of being associated with the generated frame node” is indefinite from the teachings of the specification (e.g., associated in what particular way, capable by whom or what, etc?)
In claim 24, lines 7ff, “associate . . .” is unclear in its entirety from the teachings of the specification, with e.g., “the generated frame node” having insufficient antecedent basis.  See e.g., published paragraph [0130] that refers to no search of the map storage, no “capable of being associated”, or even any “associat[ion]”.
In claim 27, lines 8 and 9, “LIDAR branch” and “visual branch” are indefinite (e.g., branches of what particularly, and how are they defined?), because the specification (and e.g., claim 20) indicate that they are parts of the pose graph (first graph) e.g., see published paragraph [0094], and yet claim 27 indicates (by its structure) that the first graph is a separate claim element from the LIDAR branch and the visual branch.  This is unclear.
In claim 27, lines 9 and 10, “frames comparable” is indefinite both in the claim context and from the teachings of the specification (e.g., what makes the frames “comparable” with each other, and how much processing or data manipulation is permitted to make the frames “comparable”?), in part because what would constitute a frame (e.g., raw sensor data, processed data representing features, etc.) is unclear from the teachings of the specification, e.g., with the word “comparable” only being used in the non-original claims.
In claim 27, lines 10 and 11, “a backbone including a plurality of frame nodes” is indefinite (e.g., a backbone defined particularly how, and frame nodes defined particularly how?)
In claim 27, line 13, and in claim 33, lines 6 and 7, “odometry information” is unclear from the teachings of the specification which implies that this may or may not be short for “odometry constraint information” (see published paragraph [0091]), and so it is unclear whether the claimed “odometry information” is/covers the mere information on rotations, directions, and the like of wheels (see published paragraph [0095]), or if the odometry information is/covers/is limited to constraints between adjacent frame nodes, such as e12, e23, e34, and e45.
In claim 28, line 4, “extract a second LIDAR frame associated with the first frame node” is unclear from the teachings of the specification (e.g., what is the second LIDAR frame, and what causes it to somehow be “associated with” the first frame node, in the claim?)
In claim 32, line 6, in 36, line 5, and in claim 39, lines 6ff, “extract a second frame node among routes taken by the robot” is indefinite from the teachings of the specification (e.g., particularly how is a node extracted, from what, so as to be “among routes taken by the robot”?)  See e.g., published paragraph [0174].
In the first two lines of claims 32, 36, and 39 “a LIDAR frame or a visual frame is not associated with a first frame node of the first graph” is fully indefinite from the teachings of the specification in that it is unclear how any negative association is or might be defined (e.g., if the LIDAR or visual frame and the first frame node of the first graph are both used with the same robot for its position determination/control, then aren’t they “associated” with each other, in that sense?)
In claim 33, line 3, “in response to an external object” is indefinite from the teachings of the specification (e.g., how does the sensor generate a frame “in response to” an external object, from the teachings of the specification?)
In claim 33, lines 4 and 5, “frames comparable with the first frame” is indefinite both in the claim context and from the teachings of the specification (e.g., what makes the frames “comparable” with each other, and how much processing or data manipulation is permitted to make the frames “comparable”?), in part because what would constitute a frame (e.g., raw sensor data, processed data representing features, etc.) is unclear from the teachings of the specification.  The phrase “frames comparable” is similarly unclear in claim 34, line 5, and in claim 37, line 5.
In claim 33, line 6, “. . . registered with . . .” is unclear (e.g., registered with particularly how and/or by what in the claim?)  In this respect, “registered” (or associated) is unclear from the specification, since the metes and bounds of such a characteristic cannot be determined (see e.g., published paragraph [0132]).
In claim 33, line 9, “. . . registered in . . .” is unclear (e.g., registered in particularly how and/or by what in the claim?)  In this respect, “registered” (or associated) is unclear from the specification, since the metes and bounds of such a characteristic cannot be determined  (see e.g., published paragraph [0132]).
In claim 34, lines 4ff, “LIDAR branch” is indefinite (e.g., branch of what particularly, and how is it defined?), because the specification (and e.g., claim 20) indicate that the LIDAR branch is part of the pose graph (first graph) e.g., see published paragraph [0094], and yet claim 34 indicates (by its structure) that the first graph is a separate claim element from the LIDAR branch.  This is unclear.
The structure and grammar of claim 37 (e.g., using “comprising:” instead of “wherein:” in line 1, using improper grammar in lines 2 and 3, and using inconsistent verb tenses in lines 2, 4, and 11[3] so that no reading of the claim would apparently be grammatically proper) make the whole of that claim indefinite.  In this respect, the examiner reads the claim like a grammatically incorrect “wherein” clause, rather than a “comprising” clause that might introduce new elements into an open-ended claim.4
In claim 39, lines 4 and 5, “the generated first frame node” apparently has no proper antecedent basis and is unclear.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 to 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being obvious over, Anderson et al. (2019/0179307).
Anderson et al. (‘307) reveals, e.g., in conjunction with FIG. 5:
per claim 20, a robot [e.g., FIGS. 1A to 1C] generating a map [e.g., FIG. 5] based on multi sensors [e.g., 119, 121] and artificial intelligence [e.g., paragraphs [0080], [0093], etc.], the robot comprising:
a motor [e.g., 106B (or 108E, 109E) in FIG. 1C; and/or as described at paragraph [0033]] configured to move a robot;
a light detection and ranging (LiDAR) sensor [e.g., 121; e.g., paragraphs [0081], etc.] configured to determine a distance between an external object and to generate a LiDAR frame [e.g., laser scans, point clouds, range data, etc. at paragraphs [0080], etc.; see also 316 in FIG. 5];
a camera sensor [e.g., 119] configured to capture an image of the external object and to generate a visual frame [e.g., the visual features 314 as stored in conjunction with FIG. 5];
a controller [e.g., 116, etc.] configured to generate a first graph [e.g., as shown in FIG. 5[5]] including: a LiDAR branch [e.g., shown e.g., at 316 in FIG. 5] including one or more LiDAR frames [e.g., the laser scans, point clouds, range data of paragraph [0080]], a visual branch [e.g., shown e.g., at 314 in FIG. 5] including one or more visual frames [e.g., visual features at paragraph [0080]], a backbone [e.g., the path 300 including nodes N0 .. Ni in FIG. 5] including two or more frame nodes [e.g., N0, N1, N2, etc.] that are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames [e.g., the node N0 and the node N1 are each associated, in FIG. 5 with the depicted range to structure 316 and the depicted visual feature 314], and odometry information [e.g., odometry values in paragraphs [0080], [0081], etc.] generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., as shown in FIG. 5]; and
a map storage [e.g., 344 in FIG. 4B, with the data associated with each node in FIG. 5 being “stored” as indicated at paragraphs [0080], [0081], etc.] configured to store the first graph [e.g., data associated with each node] and the generated odometry information [e.g., the odometry data, from rotational encoders associated with the wheels, is recorded at paragraph [0079], e.g., for each node at paragraph [0080]];
It may be alleged that Anderson et al. (‘307) does not explicitly refer to map storage, although he clearly describes that data for each node in FIG. 5 is stored, and that storage (e.g., 344 in FIG. 4B) is provided in the robot.
Therefore, if not implicit/inherent in Anderson et al. (‘307), it would have been obvious that the stored map node data e.g., for learned paths, would have been stored in a map storage, such as 344 in FIG. 4B, in order that the node data could/would be subsequently used by computer processes during autonomous operation of the robot, as a conventional use of conventional computer hardware, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Anderson et al. (‘307) autonomous robot and method would have revealed or rendered obvious:
per claim 20, . . . map storage . . . [e.g., at 344, for storing data associated with the nodes in FIG. 5];
per claim 21, depending from claim 20, wherein the controller is further configured to:
generate a new frame node based at least in part on a distance or an angle between a location of a previous frame node and a current location of the robot [e.g., as shown in FIG. 5, in order to break down and/or segment the path 300],
search the map storage for at least one of the one or more visual frames or the one or more LiDAR frames capable of being associated with the current location of the robot [e.g., when the path is repeated, e.g., in FIGS. 4A or 4B, and as described at paragraphs [0080], [0081]ff, etc.], and
associate the searched one or more visual frames or the searched one or more LiDAR frames with the generated new frame node [e.g., when the path is repeated, e.g., in FIGS. 4A or 4B, and as described at paragraphs [0080], [0081]ff, etc.];
per claim 22, depending from claim 21, wherein a visual frame associated with the generated new frame node is a visual keyframe [e.g., as shown by a star in FIG. 5] selected, by the controller, from among the one or more visual frames based at least in part on a distance and an angle between adjacent visual frames among the one or more visual frames [e.g., as associated with different nodes at different path headings, in FIG. 5] and a number of feature points in each visual frame [e.g., the existence of the visual feature (314)], and
wherein the visual branch includes one or more visual keyframes that are selected among the one or more visual frames and the associated visual frame [e.g., as shown in FIG. 5];
per claim 23, depending from claim 21, wherein a LiDAR frame associated with the generated new frame node is a second LiDAR keyframe selected, by the controller, among the one or more LiDAR frames based at least in part on overlapped sizes of the one or more LiDAR frames with a first LiDAR keyframe that has already been selected [e.g., as shown by the range data in FIG. 5 relative to a single structure (316) being obtained at two respective nodes (e.g., N0 and N1)], and
wherein the LiDAR branch includes one or more LiDAR keyframes [e.g., laser scans, point clouds, and/or range data at paragraph [0080]] that are selected among the one or more LiDAR frames and the associated LiDAR frame [e.g., as shown in FIG. 5];
per claim 24, depending from claim 20, the robot, further comprising:
an interface unit [e.g., control panel 714B, for switching to autonomous operating mode] configured to receive input information,
wherein the controller is further configured to:
generate a frame node at a current location of the robot [e.g., as shown in FIG. 5],
search, the map storage, for a visual frame or a LiDAR frame capable of being associated with the generated frame node [e.g., as shown in FIGS. 6A to 6D, when the robot is operated in a repeat mode for following a path provided by path server 324], and
associate the searched visual frame or the searched LiDAR frame with the generated frame node [e.g., as shown in FIGS. 6A to 6D] based at least in part receiving the input information corresponding to a frame node addition from the interface unit [e.g., to obtain the next node for autonomous operation of the robot in following the path, in FIG. 5];
per claim 25, depending from claim 20, wherein the controller is configured to generate a second graph in which a LiDAR frame associated with a frame node constituting the backbone is removed from the first graph, wherein the second graph corresponds to a vision-only graph [e.g., as would have been obvious (to one of ordinary skill in the art) in Anderson et al. (‘307) when it was not desired to use LIDAR frames or data, or when such frames/data were no longer available; see MPEP 2144.04, II., A.; with the frame nodes being shown e.g., in FIG. 5 of Anderson et al. (‘307)];
per claim 26, depending from claim 20, wherein the controller generates a third graph in which a visual frame associated with a frame node constituting the backbone is removed from the first graph, wherein the third graph corresponds to a LiDAR-only graph [e.g., as would have been obvious (to one of ordinary skill in the art) in Anderson et al. (‘307) when it was not desired to use camera/visual frames or data, or when such frames/data were no longer available; see MPEP 2144.04, II., A.; with the frame nodes being shown e.g., in FIG. 5 of Anderson et al. (‘307)];
per claim 27, a robot capable of moving using a map generated based on multi sensors and artificial intelligence, the robot comprising:
a motor [e.g., 106B (or 108E, 109E) in FIG. 1C; and/or as described at paragraph [0033]] configured to move a robot;
a light detection and ranging (LiDAR) sensor [e.g., 121] configured to determine a distance between an external object and to generate a first LiDAR frame [e.g., 316 in FIG. 5];
a camera sensor [e.g., 119] configured to capture an image of the external object and to generate a first visual frame [e.g., 314 in FIG. 5];
a map storage [e.g., implicitly or obviously 344] configured to store: a LiDAR branch including one or more LiDAR frames comparable with the first generated LiDAR frame, a visual branch including one or more visual frames comparable with the first generated visual frame, a first graph including a backbone including a plurality of frame nodes that are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames, and odometry information generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., all as described in conjunction with claim 20, e.g., as in FIG. 5, paragraphs [0080], [0081]ff, etc.]; and
a controller [e.g., 116, etc.] configured to determine a current location of the robot by using the odometry information or by comparing a frame associated with a frame node of the first graph with the generated first LiDAR frame or the generated first visual frame [e.g., as described at paragraphs [0080], [0081]ff, etc. and as shown in conjunction with FIGS. 5 to 6D];
per claim 28, depending from claim 27, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., during repeat operations in FIGS. 4A and 4B, e.g., while the robot travels between the nodes in FIG. 5 in accordance with e.g., the cues shown in FIGS. 6A to 6D],
extract a second LiDAR frame associated with the first frame node [e.g., as shown for the node N3, etc. in FIG. 5],
extract a third LiDAR frame adjacent to the second LiDAR frame from the LiDAR branch based at least in part on the generated first LiDAR frame and the extracted second LiDAR frame being different [e.g., as shown for the node Ni-1, etc. in FIG. 5], and
compare the generated first LiDAR frame and the extracted third LiDAR frame, wherein the current location of the robot is determined by the comparison [e.g., in the manner described at paragraphs [0080], [0081]ff, etc.];
per claim 29, depending from claim 28, wherein the controller is further configured to extract a second visual frame associated with the first frame node [e.g., as shown in FIG. 5 at 314 (middle)], where the current location of the robot is determined by comparing the generated first visual frame and the extracted second visual frame based at least in part on the generated first LiDAR frame and the third LiDAR frame being different [e.g., as shown by the different ranges to structures e.g., at nodes N0 and N2 in FIG. 5];
per claim 30, depending from claim 27, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., during repeat operations in FIGS. 4A and 4B, e.g., while the robot travels between the nodes in FIG. 5 in accordance with e.g., the cues shown in FIGS. 6A to 6D],
extract a second visual frame associated with the first frame node [e.g., as shown in FIG. 5 at 314 (middle)],
extract a third visual frame [e.g., as shown in FIG. 5 at 314 (right)] adjacent to the extracted second visual frame from the visual branch based at least in part on the generated first visual frame and the extracted second visual frame being different [e.g., as shown in FIG. 5], and
compare the generated first visual frame and the extracted third visual frame, wherein the current location of the robot is determined by the comparison [e.g., as described at paragraphs [0080], [0081]ff, etc. in conjunction with FIGS. 5 to 6D];
per claim 31, depending from claim 30, wherein the controller is further configured to extract a second LiDAR frame associated with the first frame node [e.g., as shown in FIG. 5 at 316 (middle)], wherein the current location of the robot is determined by comparing the generated first LiDAR frame and the extracted second LiDAR frame based at least in part on the first visual frame and the extracted third visual frame being different [e.g., as described at paragraphs [0080], [0081]ff, etc. in conjunction with FIGS. 5 to 6D];
per claim 32, depending from claim 28, wherein a LiDAR frame or a visual frame is not associated with a first frame node of the first graph [e.g., this limitation is indefinite, with the examiner considering that any frame can be “not associated” with a frame mode, e.g., merely by not thinking about the two together, or by obviously not making an association that might be made],
the controller is further configured to:
estimate a current location of the robot with respect to the first frame node [e.g., as described at paragraphs [0080], [0081]ff, etc. in conjunction with FIGS. 5 to 6D], and
extract a second frame node among routes taken by the robot [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.], wherein the second frame node is associated with a LiDAR frame or a visual frame [e.g., as shown in FIG. 5 (e.g., for the nodes N2 or N3)], wherein the current location of the robot is determined by using odometry information from the second frame node to the first frame node [e.g., paragraph [0086], “In some embodiments, LNS 202 may utilize dead reckoning in failure state G based on odometry data. LNS 202 may operate in this dead reckoning mode until visual features 314 or range cues 316 can be found or until a set distance has been traveled, whichever occurs first”; see also e.g., claim 46];
per claim 33, a robot, the robot comprising:
a motor [e.g., 106B (or 108E, 109E) in FIG. 1C; and/or as described at paragraph [0033]] configured to move the robot;
a sensor [e.g., 119, 121, and/or “other suitable sensors” (paragraph [0088])] configured to generate a first frame in response to an external object;
a map storage [e.g., implicitly or obviously 344] configured to store a branch including a plurality of frames comparable with the first frame [e.g., as shown in FIG. 5 and as described at paragraphs [0080], [0081]ff, etc.], to store a pose graph [e.g., paragraph [0088], “ The data associated with each node 302 may comprise pose information relative to the map.”] including a backbone including two or more frame nodes registered with any one or more of the stored frames [e.g., as shown in FIG. 5 and as described at paragraphs [0080], [0081]ff, etc.], and to store odometry information between the frame nodes [e.g., as shown in FIG. 5 and as described at paragraphs [0080], [0081]ff, etc.]; and
a controller [e.g., 116, etc.] configured to calculate a current position of the robot by comparing a frame registered in a frame node of the pose graph with the first frame or by using the odometry information [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, etc.];
per claim 34, depending from claim 33, wherein the sensor is a light detection and ranging (LiDAR) sensor [e.g., 121] and determines a distance between an external object and to generate a first LiDAR frame [e.g., as described in conjunction with 121, 316, etc.];
the map storage configured to store: (A) a LiDAR branch including one or more LiDAR frames comparable with the generated first LiDAR frame, (B) a first graph including a backbone including a plurality of frame nodes that are associated with a LiDAR frame from among the one or more LiDAR frames, and (C) odometry information generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., all as described above with respect to claims 20 and 27, and as shown and described with respect to FIG. 5 in Anderson et al. (‘307)]; and
the controller configured to determine a current location of the robot by comparing a frame associated with a frame node of the first graph with the generated first LiDAR frame or by using the odometry information [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.];
per claim 35, depending from claim 34, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., during repeat operations in FIGS. 4A and 4B, e.g., while the robot travels between the nodes in FIG. 5 in accordance with e.g., the cues shown in FIGS. 6A to 6D],
extract a second LiDAR frame associated with the first frame node [e.g., as shown in FIG. 5 at 316 (middle)], and
extract a third LiDAR frame [e.g., as shown in FIG. 5 at 316 (right)] adjacent to the second LiDAR frame from the LiDAR branch based at least in part on the generated first LiDAR frame and the extracted second LiDAR frame being different, wherein the current location of the robot is determined by comparing the generated first LiDAR frame and the extracted third LiDAR frame [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.];
per claim 36, depending from claim 34, wherein a LiDAR frame or a visual frame is not associated with a first frame node of the first graph [e.g., this limitation is indefinite, with the examiner considering that any frame can be “not associated” with a frame mode, e.g., merely by not thinking about the two together, or by obviously not making an association that might be made],
the controller is further configured to:
estimate the current location of the robot with respect to the first frame node [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.], and
extract a second frame node among routes taken by the robot [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.], wherein the second frame node is associated with a particular LiDAR frame, wherein the current location of the robot is determined using odometry information from the second frame node to the first frame node [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.];
per claim 37, depending from claim 33, comprising:
the sensor is a camera sensor [e.g., 119] and captures an image of an external object and to generate first visual frame [e.g., as described in conjunction with 119, 314, etc.];
the map storage configured to store: a visual branch including one or more visual frames comparable with the generated first visual frame, a first graph including a backbone including a plurality of frame nodes that are associated with a particular visual frame from among the one or more visual frames, and odometry information generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., all as described above with respect to claims 20 and 27, and as shown and described with respect to FIG. 5 in Anderson et al. (‘307)]; and
the controller configured to determine a current location of the robot by comparing a frame associated with a frame node of the first graph with the generated first visual frame or by using the odometry information [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.];
per claim 38, depending from claim 37, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., during repeat operations in FIGS. 4A and 4B, e.g., while the robot travels between the nodes in FIG. 5 in accordance with e.g., the cues shown in FIGS. 6A to 6D],
extract a second visual frame associated with the first frame node [e.g., as shown in FIG. 5 at 314 (middle)], and
extract a third visual frame [e.g., as shown in FIG. 5 at 314 (right)] adjacent to the extracted second visual frame from the visual branch based at least in part on the generated first visual frame and the extracted second visual frame being different as a result of comparison by the controller, wherein the current location of the robot is determined by compare the first visual frame and the extracted third visual frame [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.];
per claim 39, depending from claim 37, wherein a LiDAR frame or a visual frame is not associated with a first frame node of the first graph [e.g., this limitation is indefinite, with the examiner considering that any frame can be “not associated” with a frame mode, e.g., merely by not thinking about the two together, or by obviously not making an association that might be made],
the controller is further configured to:
estimate the current location of the robot with respect to the generated first frame node [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.], and
extract a second frame node among routes taken by the robot [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.] in which a particular visual frame is associated, wherein the current location of the robot is calculated using odometry information from the extracted second frame node to the generated first frame node [e.g., as shown in FIGS. 5 to 6D and as described at paragraphs [0080], [0081]ff, [0086], etc.];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 to 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarow et al. (2018/0288386) in view of Anderson et al. (2019/0179307).
Lazarow et al. (‘386) reveals:
per claim 20, a robot [e.g., suggested at paragraph [0006], [0018], etc., for allowing the robot to localize and navigate itself] generating a map [e.g., the map data 86 in FIG. 3, which is stored as the computing device 10 (robot) moves throughout the physical environment] based on multi sensors and artificial intelligence [e.g., obviously, to recognize features in the real time captured images 18A and depth images 21A (paragraph [0045]) and for any/all other aspects of localization (e.g., FIG. 7)], the robot comprising:
a light detection and ranging (LiDAR) sensor [e.g., “LIDAR” at paragraph [0025], obviously used as the “active” (paragraph [0018]) depth sensing camera 21 that utilized emitted non-visible light and “time of flight” techniques (paragraph [0021]) to estimate depth/distance of surfaces or features in the environment] configured to determine a distance between an external object [e.g., that presents the surfaces or features for measurement by the depth camera 21] and to generate a LiDAR frame [e.g., the depth image data 21A in FIG. 3; and/or the feature matching data 13A obtained through the observations 17 from the depth image data 21A, including patches 15 (two dimensional arrays of pixels or voxels) surrounding the detected features and stored as map data (paragraph [0026])];
a camera sensor [e.g., 18] configured to capture an image of the external object [e.g., that presents the surfaces or features for measurement by the RGB cameras 18]  and to generate a visual frame [e.g., the image data 18A in FIG. 3; and/or the feature matching data 13A obtained through the observations 17 from the image data 18A, including patches 15 surrounding the detected features and stored as map data  (paragraph [0026])];
a controller [e.g., FIG. 2] configured to generate a first graph [e.g., see FIG. 3] including: a LiDAR branch including one or more LiDAR frames [e.g., the depth image data 21A in FIG. 3; and/or the feature matching data 13A obtained through the observations 17 from the depth image data 21A, including patches 15 (two dimensional arrays of pixels or voxels) surrounding the detected features and stored as map data (paragraph [0026])], a visual branch including one or more visual frames [e.g., the image data 18A in FIG. 3; and/or the feature matching data 13A obtained through the observations 17 from the image data 18A, including patches 15 surrounding the detected features and stored as map data (paragraph [0026])], a backbone [e.g., the key frames 84 linked by the pose graph 80 in FIG. 3] including two or more frame nodes [e.g., key frames 84, etc.] that are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames [e.g., as shown in FIG. 3, with each key frame being associated with feature matching data 13A (including patches 15, feature descriptors 11A, observations 17, etc.) obtained from the image data 18A and/or depth image data 21A], and odometry information [e.g., the odeometry data 19A collected by IMU 19] generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., as shown in FIG. 7]; and
a map storage [e.g., the memory of the processor 12 (paragraph [0029]), for storing the map data 86 in paragraph [0026] and FIG. 3, including the key frame data with the odeometry data 19A (paragraph [0029]); and used to locate/localize the computing device 10 based on the real-time captured image data 18A and depth image data 21A (paragraph [0045]), “to quickly recognize features in the real time captured images 18A and depth images 21A, to accurately estimate the position of the display device . . .”] configured to store the first graph and the generated odometry information [e.g., paragraph [0029]];
While Lazarow et al. (‘386) suggests using his computing device 10 in the context of a navigatable robot, he may not expressly teach that the robot had the claimed “motor”, or that his depth camera 21 was in fact a LIDAR, although he suggests this too.
However, in the context/field of an autonomous robot, Anderson et al. (‘307) teaches that the robot includes one or more motors (106B) to drive the wheels, and that the range sensors 121 may be laser scanners that operate by LIDAR (paragraphs [0080], [0081], etc.)  Moreover, Anderson et al. (‘307) teaches in FIG. 5 that as the robot travels on a path 300 (e.g., a first time), data from the (camera/LIDAR) sensors, including range features 316, visual features 314 (e.g., learned by machine learning; paragraph [0080]), and odometry values (paragraph [0080]), are recorded (e.g., stored in 344) and associated with each path node (309, 302) so that “pose graph SLAM” (paragraph [0080]) may be conducted, and so that when the robot travels the path (again) after leaning the path in “teach” mode (paragraph [0093]), the localization and navigation (LNS) 202 can determine from current sensor data which node the robot is most proximate to (see e.g., FIGS 6A to 6D), as depicted by the examiner below/on the next page in an annotated fashion, with a backbone defined between the nodes (N0 .. Ni):

    PNG
    media_image2.png
    679
    1000
    media_image2.png
    Greyscale

It would have been obvious at the time the application was filed to implement or modify the Lazarow et al. (‘386) localization system and method so that the computing device 10 was implemented as a navigatable robot, as suggested by Lazarow et al. (‘386) himself and as taught by Anderson et al. (‘307), and so that the robot included a motor for driving the wheels and a LIDAR sensor as the depth camera, as taught by Anderson et al. (‘307), and so that range data/features, visual features (learned by machine learning), odometry values, etc. would have been recorded/stored in storage (344) with the (key frame) nodes, as taught by Anderson et al. (‘307) in conjunction with FIGS. 5 to 6D, even with range detections to the same structures (316) overlapping between some adjacent nodes (e.g., between N0 and N1 and between N2 and N3 in FIG. 5 of Anderson et al. (‘307)), so that when the robot traveled a path (again) that was learned in a “teach” mode, the robot would have been localized and navigated using current sensor data as compared to the previously stored data (features), as taught by Anderson et al. (‘307) e.g., at paragraphs [0080]ff, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Lazarow et al. (‘386) localization system and method would have rendered obvious:
per claim 20, . . . artificial intelligence . . . [e.g., as taught at paragraphs [0080], [0093], etc. in Anderson et al. (‘307)];
a motor configured to move a robot [e.g., as taught at 106b and at paragraph [0033] by Anderson et al. (‘307); FIGS. 1B and 1C];
a light detection and ranging (LiDAR) sensor configured to determine a distance between an external object and to generate a LiDAR frame [e.g., as taught at paragraphs [0080], [0081], etc. by Anderson et al. (‘307)];
a map storage [e.g., 344 in Anderson et al. (‘307); paragraphs [0080], [0081], etc.];
per claim 21, depending from claim 20, wherein the controller is further configured to:
generate a new frame node based at least in part on a distance or an angle between a location of a previous frame node and a current location of the robot [e.g., paragraph [0029] in Lazarow et al. (‘386), “The key frames 84 may be generated at a periodic interval within the series of successive frames, such as every other frame, or every 10th frame, etc. Alternatively, key frames 84 may be generated at a predetermined spatial interval as the computing device 10 moves through the physical environment 9, such as every 1 or 2 meters”; with the frame nodes being also shown (at N0 .. Ni) in FIG. 5 of Anderson et al. (‘307)],
search the map storage for at least one of the one or more visual frames or the one or more LiDAR frames capable of being associated with the current location of the robot [e.g., the feature matching data 13A obtained from image or depth image data (18A, 21A) of another keyframe 84 linked by the pose graph 80 to the keyframe 84], and
associate the searched one or more visual frames or the searched one or more LiDAR frames with the generated new frame node [e.g., as shown at 84 in FIG. 3];
per claim 22, depending from claim 21, wherein a visual frame associated with the generated new frame node is a visual keyframe selected, by the controller, from among the one or more visual frames based at least in part on a distance and an angle between adjacent visual frames among the one or more visual frames and a number of feature points in each visual frame [e.g., as shown for the second (and e.g., fifth) image data frame 546B in FIG. 3 of Lazarow et al. (‘386) and the corresponding feature matching data 13A obtained from the image data (and depth image data); and in FIG. 5 of Anderson et al. (‘307)], and
wherein the visual branch includes one or more visual keyframes that are selected among the one or more visual frames and the associated visual frame [e.g., as shown in FIG. 3 of Lazarow et al. (‘386)];
per claim 23, depending from claim 21, wherein a LiDAR frame associated with the generated new frame node is a second LiDAR keyframe selected [e.g., as shown for the second (and e.g., fifth) depth image data in FIG. 3 of Lazarow et al. (‘386) and the corresponding feature matching data 13A obtained from the depth image data (and image data); and in FIG. 5 of Anderson et al. (‘307)], by the controller, among the one or more LiDAR frames based at least in part on overlapped sizes of the one or more LiDAR frames with a first LiDAR keyframe that has already been selected [e.g., as shown by (and obvious from) the range data/features (316) to same structures overlapping between adjacent nodes, in FIG. 5 of Anderson et al. (‘307)], and
wherein the LiDAR branch includes one or more LiDAR keyframes that are selected among the one or more LiDAR frames and the associated LiDAR frame [e.g., as shown for the second (and e.g., fifth) depth image data in FIG. 3 of Lazarow et al. (‘386) and the corresponding feature matching data 13A obtained from the depth image data (and image data)];
per claim 24, depending from claim 20, the robot, further comprising:
an interface unit configured to receive input information [e.g., in Lazarow et al. (‘386), based  on a periodic (time/frame) interval or a predetermined spatial interval such as every 1 or 2 meters (paragraph [0029])],
wherein the controller is further configured to:
generate a frame node at a current location of the robot [e.g., “as the computing device 10 moves through the physical environment”, at paragraph [0029] in Lazarow et al. (‘386) ; and as shown in FIG. 5 of Anderson et al. (‘307)],
search, the map storage, for a visual frame or a LiDAR frame capable of being associated with the generated frame node [e.g., in the linked pose graph of FIG. 3 in Lazarow et al. (‘386)], and
associate the searched visual frame or the searched LiDAR frame with the generated frame node based at least in part receiving the input information corresponding to a frame node addition from the interface unit [e.g., in the linked pose graph of FIG. 3 in Lazarow et al. (‘386)];
per claim 25, depending from claim 20, wherein the controller is configured to generate a second graph in which a LiDAR frame associated with a frame node constituting the backbone is removed from the first graph, wherein the second graph corresponds to a vision-only graph [e.g., as would have been obvious (to one of ordinary skill in the art) in Lazarow et al. (‘386) when it was not desired to use depth/LIDAR frames or data, or when such frames/data were no longer available; see MPEP 2144.04, II., A.; with the frame nodes being shown e.g., at 84 in FIG. 3 of Lazarow et al. (‘386) and in FIG. 5 of Anderson et al. (‘307)];
per claim 26, depending from claim 20, wherein the controller generates a third graph in which a visual frame associated with a frame node constituting the backbone is removed from the first graph, wherein the third graph corresponds to a LiDAR-only graph [e.g., as would have been obvious (to one of ordinary skill in the art) in Lazarow et al. (‘386) when it was not desired to use image frames or data (18A), or when such frames/data were no longer available; see MPEP 2144.04, II., A.; with the frame nodes being shown e.g., at 84 in FIG. 3 of Lazarow et al. (‘386) and in FIG. 5 of Anderson et al. (‘307)];
per claim 27, a robot [e.g., as suggested by Lazarow et al. (‘386) at paragraphs [0006], [0018], etc. and as taught by Anderson et al. (‘307) in FIGS. 1A to 1C] capable of moving using a map generated based on multi sensors and artificial intelligence [e.g., for feature recognition as taught by Lazarow et al. (‘386), as described above; and as taught at paragraphs [0080], [0093], etc. in Anderson et al. (‘307)], the robot comprising:
a motor configured to move a robot[e.g., as taught at 106b and at paragraph [0033] by Anderson et al. (‘307); FIGS. 1B and 1C];
a light detection and ranging (LiDAR) sensor [e.g., as taught at paragraphs [0080], [0081], etc. by Anderson et al. (‘307); and as suggested by Lazarow et al. (‘386) at paragraphs [0018], [0021], [0025], etc.] configured to determine a distance between an external object and to generate a first LiDAR frame [e.g., the depth image data 21A in FIG. 3 of Lazarow et al. (‘386); and/or the feature matching data 13A in Lazarow et al. (‘386) obtained through the observations 17 from the depth image data 21A, including patches 15 (two dimensional arrays of pixels or voxels) surrounding the detected features and stored as map data (paragraph [0026]); and/or the range data relating to structures 316 in Anderson et al. (‘307)];
a camera sensor [e.g., 18 in Lazarow et al. (‘386); and 119 in Anderson et al. (‘307)] configured to capture an image of the external object and to generate a first visual frame [e.g., the image data 18A in FIG. 3 of Lazarow et al. (‘386); and/or the feature matching data 13A obtained through the observations 17 from the image data 18A, including patches 15 surrounding the detected features and stored as map data (paragraph [0026]); and/or the visual features 314 in Anderson et al. (‘307)];
a map storage [e.g., in Lazarow et al. (‘386), the memory of the processor 12 (paragraph [0029]), for storing the map data 86 in paragraph [0026] and FIG. 3, including the key frame data with the odeometry data 19A (paragraph [0029]); and used to locate/localize the computing device 10 based on the real-time captured image data 18A and depth image data 21A (paragraph [0045]), “to quickly recognize features in the real time captured images 18A and depth images 21A, to accurately estimate the position of the display device . . .”; and/or 44 in Anderson et al. (‘307), see e.g., paragraphs [0080], [0081], etc.] configured to store: a LiDAR branch including one or more LiDAR frames comparable with the first generated LiDAR frame [e.g., the depth image data 21A in FIG. 3 of Lazarow et al. (‘386); and/or the feature matching data 13A in Lazarow et al. (‘386) obtained through the observations 17 from the depth image data 21A, including patches 15 (two dimensional arrays of pixels or voxels) surrounding the detected features and stored as map data (paragraph [0026]); and/or the range data relating to structures 316 in Anderson et al. (‘307)], a visual branch including one or more visual frames comparable with the first generated visual frame [e.g., the image data 18A in FIG. 3 of Lazarow et al. (‘386); and/or the feature matching data 13A obtained through the observations 17 from the image data 18A, including patches 15 surrounding the detected features and stored as map data (paragraph [0026]); and/or the visual features 314 in Anderson et al. (‘307)], a first graph including a backbone [e.g., the key frames 84 linked by the pose graph 80 in FIG. 3 of Lazarow et al. (‘386); and/or the stored nodes (N0 .. Ni) and accompanying (e.g., range/feature) data in FIG. 5 of Anderson et al. (‘307)] including a plurality of frame nodes [e.g., the key frames 84 in FIG. 3 of Anderson et al. (‘386) and the path nodes (N0 .. Ni) in FIG. 5 of Anderson et al. (‘307)] that are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames [e.g., so as to include the feature matching data 13A, patches, etc. in Lazarow et al. (‘386); and/or the range data, visual features, point clouds, etc. at paragraphs [0080]ff in Anderson et al. (‘307)], and odometry information [e.g., as taught by both Lazarow et al. (‘386) e.g., at 19A; and by Anderson et al. (‘307), e.g., at paragraphs [0080]ff] generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., as shown in FIG. 7 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307)]; and
a controller [e.g., FIG. 2 in Lazarow et al. (‘386); and e.g., 116 in Anderson et al. (‘307)] configured to determine a current location of the robot by using the odometry information or by comparing a frame associated with a frame node of the first graph with the generated first LiDAR frame or the generated first visual frame [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc.; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.];
per claim 28, depending from claim 27, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.],
extract a second LiDAR frame associated with the first frame node [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (depth) feature matching data 13A in Lazarow et al. (‘386) and/or point clouds, range data, etc. in Anderson et al. (‘307) to be LIDAR frames],
extract a third LiDAR frame adjacent to the second LiDAR frame from the LiDAR branch based at least in part on the generated first LiDAR frame and the extracted second LiDAR frame being different [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (depth) feature matching data 13A in Lazarow et al. (‘386) and/or point clouds, range data, etc. in Anderson et al. (‘307) to be LIDAR frames], and
compare the generated first LiDAR frame and the extracted third LiDAR frame, wherein the current location of the robot is determined by the comparison [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.];
per claim 29, depending from claim 28, wherein the controller is further configured to extract a second visual frame associated with the first frame node [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (image data 18A derived) feature matching data 13A in Lazarow et al. (‘386) and/or visual features (314) in Anderson et al. (‘307) to be visual frames], where the current location of the robot is determined by comparing the generated first visual frame and the extracted second visual frame based at least in part on the generated first LiDAR frame and the third LiDAR frame being different [e.g., based on matching the current (image/depth) sensor data with the features 11A in the feature library, in Lazarow et al. (‘386)];
per claim 30, depending from claim 27, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.],
extract a second visual frame associated with the first frame node [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (image data 18A derived) feature matching data 13A in Lazarow et al. (‘386) and/or visual features (314) in Anderson et al. (‘307) to be visual frames],
extract a third visual frame adjacent to the extracted second visual frame from the visual branch based at least in part on the generated first visual frame and the extracted second visual frame being different [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (image data 18A derived) feature matching data 13A in Lazarow et al. (‘386) and/or visual features (314) in Anderson et al. (‘307) to be visual frames], and
compare the generated first visual frame and the extracted third visual frame, wherein the current location of the robot is determined by the comparison [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.];
per claim 31, depending from claim 30, wherein the controller is further configured to extract a second LiDAR frame associated with the first frame node [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (depth) feature matching data 13A in Lazarow et al. (‘386) and/or point clouds, range data, etc. in Anderson et al. (‘307) to be LIDAR frames], wherein the current location of the robot is determined by comparing the generated first LiDAR frame and the extracted second LiDAR frame based at least in part on the first visual frame and the extracted third visual frame being different [e.g., based on matching the current (image/depth) sensor data with the features 11A in the feature library, in Lazarow et al. (‘386); and by the comparison/matching at paragraphs [0080], [0081], etc. in Anderson et al. (’307)];
per claim 32, depending from claim 28, wherein a LiDAR frame or a visual frame is not associated with a first frame node of the first graph [e.g., this limitation is indefinite, with the examiner considering that any frame can be “not associated” with a frame mode, e.g., merely by not thinking about the two together, or by obviously not making an association that might be made],
the controller is further configured to:
estimate a current location of the robot with respect to the first frame node [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc.; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.], and
extract a second frame node among routes taken by the robot, wherein the second frame node is associated with a LiDAR frame or a visual frame, wherein the current location of the robot is determined by using odometry information from the second frame node to the first frame node [e.g., as taught in conjunction with (19A in) FIG. 3 of Lazarow et al. (‘386); and in conjunction with FIG. 5 (e.g., at paragraphs [0080]ff) by Anderson et al. (‘307)];
per claim 33, a robot [e.g., as suggested by Lazarow et al. (‘386) at paragraphs [0006], [0018], etc. and as taught by Anderson et al. (‘307) in FIGS. 1A to 1C], the robot comprising:
a motor configured to move the robot [e.g., as taught at 106b and at paragraph [0033] by Anderson et al. (‘307); FIGS. 1B and 1C];
a sensor configured to generate a first frame in response to an external object [e.g., 18, 21 in FIG. 3 of Lazarow et al. (‘386); and/or 119, 121, etc. in Anderson et al. (‘307)];
a map storage [e.g., in Lazarow et al. (‘386), the memory of the processor 12 (paragraph [0029]), for storing the map data 86 in paragraph [0026] and FIG. 3, including the key frame data with the odeometry data 19A (paragraph [0029]); and used to locate/localize the computing device 10 based on the real-time captured image data 18A and depth image data 21A (paragraph [0045]), “to quickly recognize features in the real time captured images 18A and depth images 21A, to accurately estimate the position of the display device . . .”; and/or 44 in Anderson et al. (‘307), see e.g., paragraphs [0080], [0081], etc.] configured to store a branch including a plurality of frames comparable with the first frame [e.g., the feature matching data 13A, the image data 18A, the depth image data 21a, etc. in FIG. 3 of Lazarow et al. (‘386); and/or the recorded data (e.g., laser scans, point clouds, depth information, range data, the visual features and their orientations in the camera field of view, etc.) for each node as at paragraphs [0080], etc. in Anderson et al. (‘307)], to store a pose graph including a backbone [e.g., the key frames 84 linked by the pose graph 80 in FIG. 3 of Lazarow et al. (‘386); and/or the stored nodes (N0 .. Ni) and accompanying (e.g., range/feature) data in FIG. 5 of Anderson et al. (‘307)] including two or more frame nodes [e.g., the key frames in (FIG. 3 of) Lazarow et al. (‘386); and/or the nodes (N0 .. Ni) in FIG. 5 of Anderson et al. (‘307)] registered with any one or more of the stored frames [e.g., stored together with the feature matching data 13A, patches, etc. in Lazarow et al. (‘386); and/or stored together with the range data, visual features, etc. in Anderson et al. (‘307)], and to store odometry information between the frame nodes [e.g., as taught at 19A in FIG. 3 of Lazarow et al. (‘386); and in conjunction with FIG. 5 in Anderson et al. (‘307), at paragraphs [0080], [0081], etc.]; and
a controller configured to calculate a current position of the robot [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc.; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.] by comparing a frame registered in a frame node of the pose graph with the first frame or by using the odometry information [e.g., as taught in conjunction with FIG. 3 and at paragraphs [0026], [0045], etc. in Lazarow et al. (‘386); and in conjunction with FIG. 5 and paragraphs [0080], [0081], etc. in Anderson et al. (‘307)];
per claim 34, depending from claim 33, wherein the sensor is a light detection and ranging (LiDAR) sensor [e.g., as taught at paragraphs [0080], [0081], etc. by Anderson et al. (‘307); and as suggested by Lazarow et al. (‘386) at paragraphs [0018], [0021], [0025], etc.] and determines a distance between an external object and to generate a first LiDAR frame;
the map storage configured to store: (A) a LiDAR branch including one or more LiDAR frames comparable with the generated first LiDAR frame, (B) a first graph including a backbone including a plurality of frame nodes that are associated with a LiDAR frame from among the one or more LiDAR frames, and (C) odometry information generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., all as described above with respect to claims 20 and 27, and as shown and described with respect to FIG. 3 in Lazarow et al. (‘386) and FIG. 5 in Anderson et al. (‘307)]; and
the controller configured to determine a current location of the robot by comparing a frame associated with a frame node of the first graph with the generated first LiDAR frame or by using the odometry information [e.g., as taught at paragraphs [0080], [0081], etc. by Anderson et al. (‘307); and as suggested by Lazarow et al. (‘386) at paragraphs [0018], [0021], [0025], etc.];
per claim 35, depending from claim 34, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.],
extract a second LiDAR frame associated with the first frame node [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (depth) feature matching data 13A in Lazarow et al. (‘386) and/or point clouds, range data, etc. in Anderson et al. (‘307) to be LIDAR frames], and
extract a third LiDAR frame adjacent to the second LiDAR frame from the LiDAR branch based at least in part on the generated first LiDAR frame and the extracted second LiDAR frame being different [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (depth) feature matching data 13A in Lazarow et al. (‘386) and/or point clouds, range data, etc. in Anderson et al. (‘307) to be LIDAR frames], wherein the current location of the robot is determined by comparing the generated first LiDAR frame and the extracted third LiDAR frame [e.g., based on matching the current (image/depth) sensor data with the features 11A in the feature library, in Lazarow et al. (‘386); and by the comparison/matching at paragraphs [0080], [0081], etc. in Anderson et al. (’307)];
per claim 36, depending from claim 34, wherein a LiDAR frame or a visual frame is not associated with a first frame node of the first graph [e.g., this limitation is indefinite, with the examiner considering that any frame can be “not associated” with a frame mode, e.g., merely by not thinking about the two together, or by obviously not making an association that might be made],
the controller is further configured to:
estimate the current location of the robot with respect to the first frame node [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc.; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.], and
extract a second frame node among routes taken by the robot, wherein the second frame node is associated with a particular LiDAR frame, wherein the current location of the robot is determined using odometry information from the second frame node to the first frame node [e.g., as taught in conjunction with (19A in) FIG. 3 of Lazarow et al. (‘386); and in conjunction with FIG. 5 (e.g., at paragraphs [0080]ff) by Anderson et al. (‘307)];
per claim 37, depending from claim 33, comprising:
the sensor is a camera sensor [e.g., 18 in Lazarow et al. (‘386); and 119 in Anderson et al. (‘307)] and captures an image of an external object and to generate first visual frame [e.g., the image data 18A in FIG. 3 of Lazarow et al. (‘386); and/or the feature matching data 13A obtained through the observations 17 from the image data 18A, including patches 15 surrounding the detected features and stored as map data (paragraph [0026]); and/or the visual features 314 in Anderson et al. (‘307)];
the map storage configured to store: a visual branch including one or more visual frames comparable with the generated first visual frame, a first graph including a backbone including a plurality of frame nodes that are associated with a particular visual frame from among the one or more visual frames, and odometry information generated while the robot moves between a first location correlated with a first frame from among the plurality of frame nodes and a second location correlated with a second frame from among the plurality of frame nodes [e.g., all as described above with respect to claims 20 and 27, and as shown and described with respect to FIG. 3 in Lazarow et al. (‘386) and FIG. 5 in Anderson et al. (‘307)]; and
the controller configured to determine a current location of the robot [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc.; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.] by comparing a frame associated with a frame node of the first graph with the generated first visual frame or by using the odometry information [e.g., as taught in conjunction with FIG. 3 and at paragraphs [0026], [0045], etc. in Lazarow et al. (‘386); and in conjunction with FIG. 5 and paragraphs [0080], [0081], etc. in Anderson et al. (‘307)];
per claim 38, depending from claim 37, wherein the controller is further configured to:
search the backbone for a first frame node corresponding to the current location of the robot [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.],
extract a second visual frame associated with the first frame node [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (image data 18A derived) feature matching data 13A in Lazarow et al. (‘386) and/or visual features (314) in Anderson et al. (‘307) to be visual frames], and
extract a third visual frame adjacent to the extracted second visual frame from the visual branch based at least in part on the generated first visual frame and the extracted second visual frame being different as a result of comparison by the controller [e.g., as shown in FIG. 3 of Lazarow et al. (‘386) and FIG. 5 of Anderson et al. (‘307), with the examiner considering (image data 18A derived) feature matching data 13A in Lazarow et al. (‘386) and/or visual features (314) in Anderson et al. (‘307) to be visual frames], wherein the current location of the robot is determined by compare the first visual frame and the extracted third visual frame [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc. and as shown in FIG. 7 e.g., at 68; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.];
per claim 39, depending from claim 37, wherein a LiDAR frame or a visual frame is not associated with a first frame node of the first graph [e.g., this limitation is indefinite, with the examiner considering that any frame can be “not associated” with a frame mode, e.g., merely by not thinking about the two together, or by obviously not making an association that might be made],
the controller is further configured to:
estimate the current location of the robot with respect to the generated first frame node [e.g., as taught by Lazarow et al. (‘386) e.g., at paragraphs [0026], [0045], etc.; and as taught by Anderson et al. (‘307) at paragraphs [0080], [0081]ff, etc.], and
extract a second frame node among routes taken by the robot in which a particular visual frame is associated, wherein the current location of the robot is calculated using odometry information from the extracted second frame node to the generated first frame node [e.g., as taught in conjunction with (19A in) FIG. 3 of Lazarow et al. (‘386); and in conjunction with FIG. 5 (e.g., at paragraphs [0080]ff) by Anderson et al. (‘307)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 to 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over i) claims 17 to 36 of copending Application No. 16/760013 (reference application #1), ii) claims 16 to 35 of copending Application No. 16/766274 (reference application #2), and iii) claims 21 to 40 of copending Application No. 16/764377 (reference application #3). Although the claims at issue are not identical, they are not patentably distinct from each other because each application claims substantially the same features with only obvious variations in wording, with the claims in the instant application provisionally corresponding to the claims in the reference applications as in the following claim chart, and with the examiner’s indications of provisional correspondence necessarily being limited by the indefiniteness of the claims in the present application:
Claims in Present Application 16/964176
Current6 Claims in Reference Application #1 (16/760013)
Current7 Claims in Reference Application #2 (16/766274)
Current8 Claims in Reference Application #3 (16/764377)
20
17, 23, 27
16, 23, 31
21, 31
21
18-22, 24-26
17-22, 32-35
22-30
22
18-22, 24-26
17-22, 32-35
22-30
23
18-22, 24-26
17-22, 32-35
22-30
24
18-22, 24-26
17-22, 32-35
22-30
25
18-22, 24-26
17-22, 32-35
22-30
26
18-22, 24-26
17-22, 32-35
22-30
27
17, 23, 27
16, 23, 31
21, 31
28
18-22, 24-26
17-22, 32-35
22-30
29
18-22, 24-26
17-22, 32-35
22-30
30
18-22, 24-26
17-22, 32-35
22-30
31
18-22, 24-26
17-22, 32-35
22-30
32
18-22, 24-26
17-22, 32-35
22-30
33
17, 23, 27
16, 23, 31
21, 31
34
18-22, 24-26
17-22, 32-35
22-30
35
18-22, 24-26
17-22, 32-35
22-30
36
18-22, 24-26
17-22, 32-35
22-30
37
18-22, 24-26
17-22, 32-35
22-30
38
18-22, 24-26
17-22, 32-35
22-30
39
18-22, 24-26
17-22, 32-35
22-30


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Eoh et al. (2021/0405650), Eoh et al. (2020/0376676), and Eoh et al. (2021/0405649) correspond to the Reference applications #1, #2, and #3, described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 See e.g., MPEP 2173.02, I., which indicates, “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        3 E.g., “the sensor is a camera and captures . . .”, “the map storage configured to . . .”, and “the controller configured to . . .”
        4 Applicant should be careful not to include any active method steps (e.g., “captures”) in a robot claim.  See MPEP 2173.05(p), II.  For example, applicant might use “is configured to” language in place of the active/configured to language in the claim.
        5 For example only, the first graph, as shown in FIG. 5, is annotated below/on the next page by the examiner:
        
    PNG
    media_image1.png
    679
    1000
    media_image1.png
    Greyscale

        6 Dated 05/16/2022.
        7 Dated 07/14/2022
        8 Dated 04/18/2022, not the AF claims of 07/22/2022